Berry, J.
Unless the plaintiffs can establish the formation of the alleged partnership between themselves and the defendant, they cannot maintain this action. The finding, of the referee, who tried the case below, is in effect that the arrangement made on Sunday, between the parties to this action, was not a complete agreement for the formation of a partnership in prcesenti, but an agreement upon the terms of a partnership to be formed in futuro; and that a partnership having been formed on a subsequent secular day, its formation is not invalidated by the fact that it w'as consummated in accordance with the arrangement made on Sunday. In our opinion this conclusion of the referee is not justified by his *365finding of facts. To our minds but one inference can be justly drawn from the finding of facts, or from the testimony, and that is that the Sunday “arrangement,” as it is called by the referee, was an agreement for the formation of a partnership then and there.
The finding and the evidence of the fact that it was a part of this arrangement, that, upon looking over the market, the plaintiffs, if they deemed it safe and advisable, were to notify the defendant to proceed to put up ice, and that he was not to proceed until so notified, has, in our opinion, no tendency except to show that the business of the partnership, which was completely formed on Sunday, was not to be entered upon until such notice. It has no tendency to show that the partnership agreement was incomplete until the notice was given. It follows that, upon the finding of the referee, the partnership agreement upon which this action is attempted to be based was made on Sunday. It is therefore void, and no action can be maintained upon it.
The order of the court below, refusing to vacate the referee’s conclusion of law, is reversed, and the case remanded for judgment for the defendant.